Citation Nr: 0412021	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  This appeal arises from an April 2003 rating 
decision of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  No action is 
required of the veteran until he is notified by the RO.  


REMAND

The veteran contends that his service connected post-
traumatic stress disorder merits an evaluation in excess of 
the 50 percent currently assigned.  The most recent VA 
examination of record was conducted in April 2003.  At that 
time, the examiner noted that the veteran had mild problems 
with his memory and that while the veteran reported 
depression and frequent nightmares, "he does not show any 
strong depressive traits."  The Global Assessment of 
Functioning (GAF) score was noted as 55 (it had been 50 on a 
VA examination in October 2001, and 55 on VA examination in 
July 2002).  

Subsequent to that examination, VA outpatient records dated 
in June, July, August, and September 2003, from the veteran's 
treating VA nurse practitioner, each listed his GAF as 41.  
The nurse practitioner noted that the veteran's depression 
was worse, describing him as "very depressed" and stated 
that he had difficulty remembering things.  He had to take 
care of his invalid wife and this involved getting up 
throughout the night.

As the outpatient records, particularly the GAF scores, 
suggest that the veteran's condition may have worsened since 
the most recent VA compensation and pension examination, the 
Board is of the opinion that a current VA psychiatric 
examination is necessary in order to properly evaluate the 
service connected post-traumatic stress disorder.  The RO 
should also obtain outpatient records of treatment for post-
traumatic stress disorder since October 2003.

Accordingly, this case is REMANDED for the following:  

1.  The RO should obtain records of the 
veteran's outpatient treatment for post-
traumatic stress disorder from the 
Biloxi, Mississippi, VAMC for the period 
from October 2003 to date.  All records 
obtained should be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for an examination by a VA psychiatrist 
to determine the current extent of the 
service-connected post-traumatic stress 
disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
psychiatrist is requested to describe how 
the symptoms of the service-connected 
psychiatric disorder affect the veteran's 
social and industrial capacity.  To the 
extent possible, the examiner is 
requested to differentiate the symptoms 
of the service connected post-traumatic 
stress disorder from any psychiatric 
symptoms that may be attributable to 
another cause.  The report of examination 
should include a complete rationale for 
all opinions expressed with as much 
detail as possible.  The diagnosis must 
be in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th edition (DSM-IV), and must include a 
Global Assessment of Functioning score 
(GAF), with interpretation of the 
significance of that score.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.

Thereafter, the RO should readjudicate the veteran's claim 
for an increased evaluation for post-traumatic stress 
disorder.  If the benefit sought on appeal remains denied, 
the veteran and his representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, subject to current 
appellate procedures, the case should be returned to the 
Board for further appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




